Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made and entered into as of the 14th day of December, 2009, by
and between BLOUNT INTERNATIONAL, INC., a Delaware corporation (the “Company”),
and DAVID A. WILLMOTT (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to hire Executive and Executive desires to accept
such employment; and

 

WHEREAS, the Company and Executive desire to enter into an agreement providing
for Executive’s employment by the Company and specifying the terms and
conditions of such employment.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties hereby agree as follows:

 


1.                                       EMPLOYMENT AND TERM.


 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, THE COMPANY HEREBY EMPLOYS EXECUTIVE AND EXECUTIVE HEREBY ACCEPTS
EMPLOYMENT AS THE SENIOR VICE PRESIDENT, CORPORATE DEVELOPMENT AND STRATEGY OF
THE COMPANY AND SHALL HAVE SUCH RESPONSIBILITIES, DUTIES AND AUTHORITY THAT ARE
CONSISTENT WITH SUCH POSITIONS AS MAY BE FROM TIME TO TIME ASSIGNED TO EXECUTIVE
BY THE PRESIDENT, CHIEF OPERATING OFFICER AND CHIEF EXECUTIVE OFFICER-DESIGNATE
PRIOR TO JANUARY 4, 2010 AND BY THE CHIEF EXECUTIVE OFFICER FROM AND AFTER
JANUARY 4, 2010 OR THE BOARD OF DIRECTORS.  EXECUTIVE AGREES THAT DURING THE
TERM OF THIS AGREEMENT HE WILL DEVOTE SUBSTANTIALLY ALL HIS WORKING TIME,
ATTENTION AND ENERGIES TO THE DILIGENT PERFORMANCE OF HIS DUTIES AND
RESPONSIBILITIES FOR THE COMPANY; PROVIDED THAT, EXECUTIVE MAY SPEND UP TO FIVE
(5) HOURS PER MONTH PERFORMING SERVICES IN CONNECTION WITH CW GAS PARTNERS,
L.P., AN INVESTMENT FUND FOR WHICH HE CURRENTLY PERFORMS SERVICES.  WITH THE
CONSENT OF THE CHIEF EXECUTIVE OFFICER, EXECUTIVE MAY SERVE AS A DIRECTOR ON THE
BOARDS OF DIRECTORS OR TRUSTEES OF ADDITIONAL COMPANIES AND ORGANIZATIONS.


 


(B)                                 UNLESS EARLIER TERMINATED AS PROVIDED
HEREIN, EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT SHALL BE FOR A ROLLING,
TWO-YEAR TERM (THE “TERM”) COMMENCING ON DECEMBER 14, 2009 (THE “EFFECTIVE
DATE”) AND SHALL BE DEEMED TO EXTEND AUTOMATICALLY, WITHOUT FURTHER ACTION BY
EITHER THE COMPANY OR EXECUTIVE, EACH DAY FOR AN ADDITIONAL DAY, SUCH THAT THE
REMAINING TERM OF THE AGREEMENT SHALL CONTINUE TO BE TWO YEARS; PROVIDED,
HOWEVER, THAT EITHER PARTY MAY, BY WRITTEN NOTICE TO THE OTHER, CAUSE THIS
AGREEMENT TO CEASE TO EXTEND AUTOMATICALLY AND, UPON SUCH NOTICE, THE “TERM” OF
THIS AGREEMENT SHALL BE THE TWO-YEAR PERIOD FOLLOWING THE DATE OF SUCH NOTICE
AND THIS AGREEMENT SHALL TERMINATE UPON THE EXPIRATION OF SUCH TERM; PROVIDED,
FURTHER, THAT THE TERM OF THIS AGREEMENT SHALL CEASE TO EXTEND AUTOMATICALLY ON
THE DATE EXECUTIVE ATTAINS AGE 63 AND AT SUCH TIME, THE REMAINING TERM OF THE
AGREEMENT SHALL BE TWO YEARS.


 


2.                                       COMPENSATION AND BENEFITS.  AS
COMPENSATION FOR HIS SERVICES DURING THE TERM OF THIS AGREEMENT, EXECUTIVE SHALL
BE PAID AND RECEIVE THE AMOUNTS AND BENEFITS SET FORTH IN SUBSECTIONS
(A) THROUGH (F) BELOW:


 


(A)                                  AN ANNUAL BASE SALARY (“BASE SALARY”) AT A
RATE OF THREE HUNDRED FIFTY THOUSAND DOLLARS ($350,000.00) PER YEAR, PRORATED
FOR ANY PARTIAL YEAR OF EMPLOYMENT.  EXECUTIVE’S BASE SALARY SHALL BE SUBJECT TO
ANNUAL REVIEW STARTING IN 2011 FOR INCREASE AT SUCH TIME AS THE COMPANY CONDUCTS
SALARY REVIEWS FOR ITS EXECUTIVES GENERALLY.  EXECUTIVE’S SALARY SHALL BE
PAYABLE IN SUBSTANTIALLY EQUAL INSTALLMENTS ON A SEMI-MONTHLY BASIS, OR IN
ACCORDANCE WITH THE COMPANY’S REGULAR PAYROLL PRACTICES IN EFFECT FROM TIME TO
TIME FOR EXECUTIVES OF THE COMPANY.


 


(B)                                 EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE
IN THE EXECUTIVE MANAGEMENT ANNUAL INCENTIVE PROGRAM (“INCENTIVE PROGRAM”) AND
SUCH OTHER ANNUAL INCENTIVE PLANS AS MAY BE ESTABLISHED BY

 

--------------------------------------------------------------------------------


 


THE COMPANY FROM TIME TO TIME FOR EXECUTIVES.  THE COMPANY WILL ESTABLISH
PERFORMANCE GOALS FOR EXECUTIVE EACH YEAR UNDER THE INCENTIVE PROGRAM, AND
EXECUTIVE’S ANNUAL TARGET BONUS SHALL BE 50% OF BASE SALARY; THE MAXIMUM AWARD
FOR EXCEEDING THE PERFORMANCE GOALS SHALL BE 100% OF BASE SALARY.  THE ANNUAL
INCENTIVE BONUS PAYABLE UNDER THIS SUBSECTION (B) SHALL BE PAYABLE AS A LUMP SUM
AT THE SAME TIME BONUSES ARE PAID TO OTHER SENIOR EXECUTIVES AFTER CERTIFICATION
BY THE COMPENSATION COMMITTEE THAT THE APPLICABLE PERFORMANCE OBJECTIVES HAVE
BEEN MET, UNLESS EXECUTIVE ELECTS TO DEFER ALL OR A PORTION OF SUCH AMOUNT
PURSUANT TO ANY DEFERRAL PLAN ESTABLISHED BY THE COMPANY FOR SUCH PURPOSE.


 


(C)                                  EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE
IN, OR RECEIVE BENEFITS UNDER, ANY “EMPLOYEE BENEFIT PLAN” (AS DEFINED IN
SECTION 3(3) OF ERISA) OR EMPLOYEE BENEFIT ARRANGEMENT MADE GENERALLY AVAILABLE
BY THE COMPANY TO ITS EXECUTIVES, INCLUDING PLANS PROVIDING 401(K) BENEFITS,
MATCHING AND SAVINGS PLUS BENEFITS, DEFERRED COMPENSATION, HEALTH CARE
(INCLUDING EXEC-U-CARE), DENTAL AND VISION CARE, LIFE INSURANCE, DISABILITY,
ACCIDENTAL DEATH AND SIMILAR BENEFITS.


 


(D)                                 ON THE EFFECTIVE DATE, THE COMPANY WILL
GRANT EXECUTIVE AN OPTION (THE “OPTION”) TO PURCHASE 100,000 SHARES OF THE
COMPANY’S COMMON STOCK UNDER THE COMPANY’S 2006 EQUITY INCENTIVE PLAN (“EQUITY
PLAN”) THAT WILL VEST IN INSTALLMENTS OF 33,333 SHARES, 33,333 SHARES AND 33,334
SHARES, RESPECTIVELY, ON THE FIRST, SECOND AND THIRD ANNIVERSARIES OF THE
EFFECTIVE DATE.  TO THE EXTENT UNVESTED, THE OPTION WILL AUTOMATICALLY FULLY
VEST UPON THE OCCURRENCE OF A CHANGE IN CONTROL (AS DEFINED IN SECTION 5.3
BELOW).  THE EXERCISE PRICE FOR THE OPTION WILL BE THE CLOSING SALES PRICE OF
THE COMPANY’S COMMON STOCK ON THE NEW YORK STOCK EXCHANGE ON THE TRADING DAY
IMMEDIATELY PRECEDING THE EFFECTIVE DATE.  THE OTHER TERMS AND CONDITIONS OF THE
STOCK OPTION AGREEMENT GRANTING THE OPTION WILL BE CONSISTENT WITH THE
AGREEMENTS UNDER THE EQUITY PLAN FOR OTHER SENIOR EXECUTIVES OF THE COMPANY.


 


(E)                                  THE COMPANY WILL REIMBURSE EXECUTIVE FOR
INITIATION FEES, MEMBERSHIP DUES AND ANY ASSESSMENTS AT A COUNTRY CLUB OF
EXECUTIVE’S CHOICE IN THE PORTLAND AREA AND WILL ASSIST EXECUTIVE IN REDUCING
ANY WAITING PERIOD IN REGARD TO MEMBERSHIP IN SUCH CLUB TO THE EXTENT THAT IT IS
ABLE TO DO SO.  EXECUTIVE WILL BE PROVIDED AN AUTOMOBILE IN ACCORDANCE WITH THE
COMPANY’S AUTOMOBILE POLICY FOR EXECUTIVES, AND THE COMPANY WILL PAY ALL
INSURANCE, MAINTENANCE, FUEL, OIL AND RELATED OPERATIONAL EXPENSES FOR SUCH
AUTOMOBILE.  EXECUTIVE WILL BE ENTITLED TO FOUR (4) WEEKS VACATION DURING
CALENDAR YEAR 2010, WHICH AMOUNT WILL BE SUBJECT TO INCREASE DURING THE TERM IN
ACCORDANCE WITH COMPANY POLICY.  EXECUTIVE WILL BE PROVIDED AN ANNUAL PHYSICAL
EXAMINATION AND A FINANCIAL/TAX CONSULTANT FOR PERSONAL FINANCIAL AND TAX
PLANNING.  EXECUTIVE WILL BE PROMPTLY REIMBURSED BY THE COMPANY FOR ALL
REASONABLE BUSINESS EXPENSES HE INCURS IN CARRYING OUT HIS DUTIES AND
RESPONSIBILITIES UNDER THIS AGREEMENT.  IF ANY OF THE PERQUISITE AMOUNTS
PROVIDED TO EXECUTIVE PURSUANT TO THIS SUBSECTION (E) ARE SUBJECT TO FEDERAL,
STATE OR LOCAL INCOME TAXES, EXECUTIVE WILL BE PROVIDED AN APPROPRIATE TAX
GROSS-UP ON SUCH AMOUNTS.


 

(f)                                    With respect to Executive’s relocation to
the Portland, Oregon area, the Company will provide Executive (i) a furnished
townhouse or apartment for three (3) months or until Executive is permanently
relocated, whichever first occurs, including reasonable and customary living
expenses for such period, (ii) one month’s Base Salary to take care of
incidental and miscellaneous moving expenses payable upon his relocation to
Portland; (iii) reimbursement for the reasonable expenses for house hunting
trips for Executive and his family, including trips taken to Portland prior to
the Effective Date in connection with contemplating employment with the Company,
(iv) transportation expenses to move Executive and his family to Portland;
(v) reimbursement for the costs of packing, shipping and unpacking Executive’s
furniture and personal effects, including storage as appropriate; (vi) with
respect to the purchase of a home in the Portland area, house finding assistance
and upon the purchase of a home, reimbursement of Executive’s closing costs;
(vii) if applicable, with respect to the sale of Executive’s current residence
in New York City, the Company will provide marketing assistance and, if
necessary, a guaranteed buyout in accordance with the customary terms through
the Company’s third-party relocation service provider; and (viii) an appropriate
tax gross-up on any non-tax deductible relocation expenses.

 

2

--------------------------------------------------------------------------------



 


3.                                       CONFIDENTIALITY AND NONCOMPETITION.


 


(A)                                  EXECUTIVE ACKNOWLEDGES THAT, PRIOR TO AND
DURING THE TERM OF THIS AGREEMENT, THE COMPANY HAS FURNISHED AND WILL FURNISH TO
EXECUTIVE CONFIDENTIAL INFORMATION WHICH COULD BE USED BY EXECUTIVE ON BEHALF OF
A COMPETITOR OF THE COMPANY TO THE COMPANY’S SUBSTANTIAL DETRIMENT.  MOREOVER,
THE PARTIES RECOGNIZE THAT EXECUTIVE DURING THE COURSE OF HIS EMPLOYMENT WITH
THE COMPANY WILL DEVELOP IMPORTANT RELATIONSHIPS WITH CUSTOMERS AND OTHERS
HAVING VALUABLE BUSINESS RELATIONSHIPS WITH THE COMPANY.  IN VIEW OF THE
FOREGOING, EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE RESTRICTIVE COVENANTS
CONTAINED IN THIS SECTION ARE REASONABLY NECESSARY TO PROTECT THE COMPANY’S
LEGITIMATE BUSINESS INTERESTS AND GOOD WILL.  EXECUTIVE ACKNOWLEDGES THAT AT
LEAST TWO WEEKS PRIOR TO THE EFFECTIVE DATE, HE WAS NOTIFIED IN WRITING THAT HIS
OFFER OF EMPLOYMENT WAS CONDITIONED UPON HIS AGREEMENT TO THE NONCOMPETITION
RESTRICTION IN SUBSECTION (D)(I) BELOW.


 


(B)                                 EXECUTIVE AGREES THAT HE SHALL PROTECT THE
COMPANY’S CONFIDENTIAL INFORMATION AND SHALL NOT DISCLOSE TO ANY PERSON, OR
OTHERWISE USE, EXCEPT IN CONNECTION WITH HIS DUTIES PERFORMED IN ACCORDANCE WITH
THIS AGREEMENT OR OTHERWISE FOR THE COMPANY, ANY CONFIDENTIAL INFORMATION AT ANY
TIME, INCLUDING FOLLOWING THE TERMINATION OF HIS EMPLOYMENT WITH THE COMPANY FOR
ANY REASON; PROVIDED, HOWEVER, THAT EXECUTIVE MAY MAKE DISCLOSURES REQUIRED BY A
VALID ORDER OR SUBPOENA ISSUED BY A COURT OR ADMINISTRATIVE AGENCY OF COMPETENT
JURISDICTION, IN WHICH EVENT EXECUTIVE WILL PROMPTLY NOTIFY THE COMPANY OF SUCH
ORDER OR SUBPOENA TO PROVIDE THE COMPANY AN OPPORTUNITY TO PROTECT ITS
INTERESTS.  EXECUTIVE’S OBLIGATIONS UNDER THIS SECTION 3(B) SHALL SURVIVE ANY
EXPIRATION OR TERMINATION OF THIS AGREEMENT FOR ANY REASON, PROVIDED THAT
EXECUTIVE MAY AFTER SUCH EXPIRATION OR TERMINATION DISCLOSE CONFIDENTIAL
INFORMATION WITH THE PRIOR WRITTEN CONSENT OF THE BOARD.


 


(C)                                  UPON THE TERMINATION OR EXPIRATION OF HIS
EMPLOYMENT HEREUNDER, EXECUTIVE AGREES TO DELIVER PROMPTLY TO THE COMPANY ALL
COMPANY FILES, CUSTOMER LISTS, MANAGEMENT REPORTS, MEMORANDA, RESEARCH, COMPANY
FORMS, FINANCIAL DATA AND REPORTS AND OTHER DOCUMENTS SUPPLIED TO OR CREATED BY
HIM IN CONNECTION WITH HIS EMPLOYMENT HEREUNDER (INCLUDING ALL COPIES OF THE
FOREGOING) IN HIS POSSESSION OR CONTROL, AND ALL OF THE COMPANY’S EQUIPMENT AND
OTHER MATERIALS IN HIS POSSESSION OR CONTROL.  EXECUTIVE’S OBLIGATIONS UNDER
THIS SECTION 3(C) SHALL SURVIVE ANY EXPIRATION OR TERMINATION OF THIS AGREEMENT.


 


(D)                                 UPON THE TERMINATION OR EXPIRATION OF HIS
EMPLOYMENT UNDER THIS AGREEMENT, EXECUTIVE AGREES THAT FOR A PERIOD OF ONE
(1) YEAR FROM HIS DATE OF TERMINATION OR UNTIL THE END OF THE PERIOD FOR WHICH
HE IS ENTITLED TO RECEIVE COMPENSATION UNDER SECTION 4.1(A) BELOW, WHICHEVER IS
LONGER, HE SHALL NOT (I) BE EMPLOYED BY OR PROVIDE SERVICES TO ANY COMPANY OR
BUSINESS ENGAGED IN THE DESIGN, MANUFACTURE, MARKETING OR SALE OF ANY PRODUCTS
SIMILAR TO THOSE PRODUCED OR OFFERED BY THE COMPANY OR ITS AFFILIATES IN THE
GEOGRAPHIC AREAS OF THE WORLD IN WHICH THE COMPANY CONDUCTS ITS PRINCIPAL
MANUFACTURING AND SALES OPERATIONS, INCLUDING CHINA, BRAZIL, GERMANY AND NORTH
AMERICA, PROVIDED THAT THIS NONCOMPETITION RESTRICTION SHALL IN NO EVENT EXTEND
LONGER THAN TWO YEARS FROM EXECUTIVE’S DATE OF TERMINATION, (II) DIVERT OR
ATTEMPT TO DIVERT ANY PERSON, CONCERN OR ENTITY WHICH IS FURNISHED PRODUCTS OR
SERVICES BY THE COMPANY FROM DOING BUSINESS WITH THE COMPANY OR OTHERWISE CHANGE
ITS RELATIONSHIP WITH THE COMPANY, OR (III) SOLICIT, LURE OR ATTEMPT TO HIRE
AWAY ANY OF THE EMPLOYEES OF THE COMPANY WITH WHOM THE EXECUTIVE INTERACTED
DIRECTLY OR INDIRECTLY, WHILE EMPLOYED WITH THE COMPANY.


 


(E)                                  EXECUTIVE ACKNOWLEDGES THAT IF HE BREACHES
OR THREATENS TO BREACH THIS SECTION 3, HIS ACTIONS MAY CAUSE IRREPARABLE HARM
AND DAMAGE TO THE COMPANY THAT COULD NOT BE COMPENSATED IN DAMAGES. 
ACCORDINGLY, IF EXECUTIVE BREACHES OR THREATENS TO BREACH THIS SECTION 3, THE
COMPANY SHALL BE ENTITLED TO SEEK INJUNCTIVE RELIEF, IN ADDITION TO ANY OTHER
RIGHTS OR REMEDIES AVAILABLE TO THE COMPANY.  THE EXISTENCE OF ANY CLAIM OR
CAUSE OF ACTION BY EXECUTIVE AGAINST THE COMPANY, WHETHER PREDICATED ON THIS
AGREEMENT OR OTHERWISE, SHALL NOT CONSTITUTE A DEFENSE TO THE ENFORCEMENT BY THE
COMPANY OF EXECUTIVE’S AGREEMENT UNDER THIS SECTION 3(E).


 


4.                                       TERMINATION.


 


4.1                                 BY EXECUTIVE.  EXECUTIVE SHALL HAVE THE
RIGHT TO TERMINATE HIS EMPLOYMENT HEREUNDER AT ANY TIME BY NOTICE OF TERMINATION
(AS DESCRIBED IN SECTION 6).  IF EXECUTIVE TERMINATES HIS

 

3

--------------------------------------------------------------------------------


 


EMPLOYMENT BECAUSE (I) THE COMPANY HAS MATERIALLY BREACHED THIS AGREEMENT, AND
SUCH BREACH HAS NOT BEEN CURED WITHIN THIRTY (30) DAYS AFTER WRITTEN NOTICE OF
SUCH BREACH IS GIVEN BY EXECUTIVE TO THE COMPANY; OR (II) EXECUTIVE HAS
DETERMINED THAT HIS TERMINATION IS FOR GOOD REASON (AS DEFINED IN SECTION 5.7),
EXECUTIVE SHALL BE ENTITLED TO RECEIVE THE COMPENSATION AND BENEFITS SET FORTH
IN SUBSECTIONS (A) THROUGH (G) BELOW.  IF EXECUTIVE TERMINATES HIS EMPLOYMENT
OTHER THAN PURSUANT TO CLAUSES (I) OR (II) ABOVE OF THIS SECTION 4.1, THE
COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT SHALL CEASE AS OF THE DATE OF SUCH
TERMINATION.  UNLESS SPECIFIED OTHERWISE, IF EXECUTIVE IS ENTITLED TO
COMPENSATION AND BENEFITS UNDER THIS SECTION 4.1, THE TIME PERIOD (SUCH TIME
PERIOD DESCRIBED HEREINAFTER IS REFERRED TO AS THE “SEVERANCE PERIOD”) IN
(A) THROUGH (G) BELOW SHALL BE THE LESSER OF (A) THE 24-MONTH PERIOD COMMENCING
ON EXECUTIVE’S DATE OF TERMINATION, OR (B) THE TIME PERIOD REMAINING FROM
EXECUTIVE’S DATE OF TERMINATION UNTIL THE DATE HE ATTAINS AGE 65.  THE COMPANY
AGREES THAT IF EXECUTIVE TERMINATES EMPLOYMENT AND IS ENTITLED TO COMPENSATION
AND BENEFITS UNDER THIS SECTION 4.1, HE SHALL NOT BE REQUIRED TO MITIGATE
DAMAGES BY SEEKING OTHER EMPLOYMENT, NOR SHALL ANY AMOUNT HE EARNS REDUCE THE
AMOUNT PAYABLE BY THE COMPANY HEREUNDER.


 


(A)                                  BASE SALARY - EXECUTIVE WILL CONTINUE TO
RECEIVE HIS BASE SALARY AS THEN IN EFFECT (SUBJECT TO WITHHOLDING OF ALL
APPLICABLE TAXES) FOR THE SEVERANCE PERIOD IN THE SAME MANNER AS IT WAS BEING
PAID AS OF THE DATE OF TERMINATION; PROVIDED, HOWEVER, THAT THE SALARY PAYMENTS
PROVIDED FOR HEREUNDER SHALL BE PAID IN A SINGLE LUMP SUM PAYMENT, TO BE PAID
NOT LATER THAN 30 DAYS AFTER HIS TERMINATION OF EMPLOYMENT; PROVIDED, FURTHER,
THAT THE AMOUNT OF SUCH LUMP SUM PAYMENT SHALL BE DETERMINED BY TAKING THE
SALARY PAYMENTS TO BE MADE AND DISCOUNTING THEM TO THEIR PRESENT VALUE (AS
DEFINED IN SECTION 5.9) ON THE DATE EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT
IS TERMINATED.


 


(B)                                 BONUSES AND INCENTIVES - EXECUTIVE SHALL
RECEIVE BONUS PAYMENTS FROM THE COMPANY FOR EACH MONTH OF THE SEVERANCE PERIOD
IN AN AMOUNT FOR EACH SUCH MONTH EQUAL TO ONE-TWELFTH OF THE AVERAGE OF THE
BONUSES (“AVERAGE BONUS”) EARNED BY HIM FOR THE TWO FISCAL YEARS IN WHICH
BONUSES WERE PAID TO HIM (INCLUDING, IF APPLICABLE, ANY COMPLETED FISCAL YEAR
FOR WHICH THE BONUS HAS BEEN EARNED BUT HAS NOT YET BEEN PAID) IMMEDIATELY
PRECEDING THE YEAR IN WHICH SUCH TERMINATION OCCURS.  ANY BONUS AMOUNTS THAT
EXECUTIVE HAD PREVIOUSLY EARNED FROM THE COMPANY BUT WHICH MAY NOT YET HAVE BEEN
PAID AS OF THE DATE OF TERMINATION SHALL BE PAYABLE ON THE DATE SUCH AMOUNTS ARE
PAYABLE TO OTHER EXECUTIVES AND EXECUTIVE’S TERMINATION SHALL NOT AFFECT THE
PAYMENT OF SUCH BONUS.  EXECUTIVE SHALL ALSO RECEIVE A PRO RATED BONUS FOR ANY
UNCOMPLETED FISCAL YEAR AT THE DATE OF TERMINATION, CALCULATED BASED UPON THE
AVERAGE BONUS AND THE NUMBER OF DAYS COMPARED TO 365 THAT HE WAS EMPLOYED DURING
SUCH FISCAL YEAR.  THE BONUS AMOUNTS DETERMINED HEREIN SHALL BE PAID IN A SINGLE
LUMP SUM PAYMENT, TO BE PAID NOT LATER THAN 60 DAYS AFTER TERMINATION OF
EMPLOYMENT; PROVIDED, THAT THE AMOUNT OF SUCH LUMP SUM PAYMENT REPRESENTING THE
MONTHLY BONUS PAYMENTS SHALL BE DETERMINED BY TAKING THE MONTHLY BONUS PAYMENTS
TO BE MADE AND DISCOUNTING THEM TO THEIR PRESENT VALUE ON THE DATE EXECUTIVE’S
EMPLOYMENT UNDER THIS AGREEMENT IS TERMINATED.


 


(C)                                  HEALTH AND LIFE INSURANCE COVERAGE - THE
HEALTH CARE COVERAGE (INCLUDING EXEC-U-CARE) AND GROUP TERM LIFE INSURANCE
COVERAGE PROVIDED TO EXECUTIVE AT HIS DATE OF TERMINATION SHALL BE CONTINUED FOR
THE SEVERANCE PERIOD AT THE SAME LEVEL AND IN THE SAME MANNER AS THEN PROVIDED
TO ACTIVELY EMPLOYED EXECUTIVE PARTICIPANTS AS IF HIS EMPLOYMENT UNDER THIS
AGREEMENT HAD NOT TERMINATED.  ANY ADDITIONAL COVERAGES EXECUTIVE HAD AT
TERMINATION, INCLUDING DEPENDENT COVERAGE, WILL ALSO BE CONTINUED FOR SUCH
PERIOD ON THE SAME TERMS, TO THE EXTENT PERMITTED BY THE APPLICABLE POLICIES OR
CONTRACTS.  ANY COSTS EXECUTIVE WAS PAYING FOR SUCH COVERAGES AT THE DATE OF
TERMINATION SHALL BE PAID BY EXECUTIVE BY SEPARATE CHECK PAYABLE TO THE COMPANY
EACH MONTH IN ADVANCE.  IF THE TERMS OF THE LIFE INSURANCE COVERAGE REFERRED TO
IN THIS SUBSECTION (C), OR THE LAWS APPLICABLE TO SUCH LIFE INSURANCE COVERAGE,
DO NOT PERMIT CONTINUED PARTICIPATION BY EXECUTIVE, THEN THE COMPANY WILL
ARRANGE FOR OTHER LIFE INSURANCE COVERAGE AT ITS EXPENSE PROVIDING SUBSTANTIALLY
SIMILAR BENEFITS (EVEN IF THE COSTS OF SUCH COVERAGE ARE HIGHER THAN IF
EXECUTIVE HAD REMAINED IN THE COMPANY PLAN).

 

If the terms of the healthcare benefits program referred to in this subsection
(c) do not permit continued participation by Executive as required by this
subsection or if the healthcare benefits to be provided to Executive and his
dependents pursuant to this subsection (c) cannot be provided in a

 

4

--------------------------------------------------------------------------------


 

manner such that the benefit payments will continue to be tax-free to Executive
and his dependents, then the Company shall (i) pay to Executive within five
(5) days after Executive’s Date of Termination a lump sum amount equal to the
monthly rate for COBRA coverage at Executive’s termination date that is then
being paid by former active employees for the level of coverage that applies to
Executive and his dependents, minus the amount active employees are then paying
for such coverage, multiplied by the number of months in the Severance Period
(plus a gross-up on the lump sum amount determined under this subsection (c)),
and (ii) permit Executive and his dependents to elect to participate in the
healthcare plan for the length of the Severance Period upon payment of the
applicable rate for COBRA coverage during the Severance Period.

 


(D)                                 EMPLOYEE RETIREMENT PLANS - TO THE EXTENT
PERMITTED BY THE APPLICABLE PLAN, EXECUTIVE WILL BE ENTITLED TO CONTINUE TO
PARTICIPATE, CONSISTENT WITH PAST PRACTICES, IN ALL EMPLOYEE RETIREMENT AND
DEFERRED COMPENSATION PLANS MAINTAINED BY THE COMPANY IN WHICH EXECUTIVE
PARTICIPATES AS OF HIS DATE OF TERMINATION, INCLUDING, TO THE EXTENT SUCH PLANS
ARE STILL MAINTAINED BY THE COMPANY, THE BLOUNT 401(K) PLAN AND THE BLOUNT
EXCESS 401(K) PLAN.  EXECUTIVE’S PARTICIPATION IN SUCH RETIREMENT PLANS SHALL
CONTINUE FOR THE SEVERANCE PERIOD, THE COMPENSATION PAYABLE TO EXECUTIVE UNDER
(A) AND (B) ABOVE SHALL BE TREATED (UNLESS OTHERWISE EXCLUDED) AS COMPENSATION
UNDER THE PLAN AS IF IT WERE PAID ON A MONTHLY BASIS, AND HE WILL RECEIVE CREDIT
FOR YEARS OF SERVICE FOR THE LENGTH OF THE SEVERANCE PERIOD.  FOR PURPOSES OF
THE BLOUNT 401(K) PLAN AND THE BLOUNT EXCESS 401(K) PLAN, HE WILL RECEIVE AN
AMOUNT EQUAL TO THE COMPANY’S CONTRIBUTIONS TO THE PLANS AS THOUGH EXECUTIVE HAD
CONTRIBUTED TO SUCH PLANS AT THE MAXIMUM PERMISSIBLE CONTRIBUTIONS LEVEL AND THE
COMPANY HAD CONTINUED TO MAKE MATCHING CONTRIBUTIONS AND SAVINGS PLUS
CONTRIBUTIONS TO SUCH PLANS FOR THE SEVERANCE PERIOD.  IF CONTINUED
PARTICIPATION IN ANY PLAN IS NOT PERMITTED BY THE PLAN OR BY APPLICABLE LAW, THE
COMPANY SHALL PAY TO EXECUTIVE OR, IF APPLICABLE, HIS BENEFICIARY A SUPPLEMENTAL
BENEFIT EQUAL TO THE PRESENT VALUE ON THE DATE OF TERMINATION UNDER THIS
AGREEMENT OF THE EXCESS OF (I) THE BENEFIT EXECUTIVE WOULD HAVE BEEN PAID UNDER
SUCH PLAN IF HE HAD CONTINUED TO BE COVERED FOR THE SEVERANCE PERIOD (LESS ANY
AMOUNTS EXECUTIVE WOULD HAVE BEEN REQUIRED TO CONTRIBUTE), OVER (II) THE BENEFIT
ACTUALLY PAYABLE UNDER SUCH PLAN.  THE COMPANY SHALL PAY THE PRESENT VALUE OF
SUCH ADDITIONAL BENEFITS (IF ANY) IN A LUMP SUM WITHIN 30 DAYS OF HIS
TERMINATION OF EMPLOYMENT.


 


(E)                                  EFFECT OF LUMP SUM PAYMENT.  THE LUMP SUM
PAYMENT UNDER (A) OR (B) ABOVE SHALL NOT ALTER THE AMOUNTS EXECUTIVE IS ENTITLED
TO RECEIVE UNDER THE BENEFIT PLANS DESCRIBED IN THIS SECTION.  BENEFITS UNDER
SUCH PLANS SHALL BE DETERMINED AS IF EXECUTIVE HAD REMAINED EMPLOYED AND
RECEIVED SUCH PAYMENTS OVER THE SEVERANCE PERIOD.  THE LUMP SUM PAYMENTS UNDER
SUBSECTIONS (A), (B) (C) AND (D) ABOVE ARE INTENDED TO SATISFY THE “SHORT-TERM
DEFERRAL EXCEPTION” OF SECTION 409A OF THE CODE; PROVIDED THAT, IF SUCH
EXCEPTION DOES NOT APPLY, THE PROVISIONS OF SECTION 4.4, INCLUDING THE
PROVISIONS RELATING TO THE DELAY IN PAYMENTS TO “KEY EMPLOYEES”, SHALL APPLY.


 


(F)                                    STOCK OPTIONS AND OTHER EQUITY AWARDS. 
AS OF EXECUTIVE’S DATE OF TERMINATION, ANY OUTSTANDING STOCK OPTIONS AND OTHER
EQUITY AWARDS GRANTED TO EXECUTIVE BY THE COMPANY SHALL BECOME VESTED AND
EXERCISABLE AS PROVIDED IN THE AGREEMENTS FOR SUCH STOCK OPTIONS AND EQUITY
AWARDS.


 


(G)                                 OFFICE SPACE; SECRETARIAL.  EXECUTIVE WILL
BE PROVIDED APPROPRIATE OFFICE SPACE, SECRETARIAL ASSISTANCE AND REASONABLE
EXPENSES RELATED THERETO FOR A PERIOD OF TWELVE (12) MONTHS FROM EXECUTIVE’S
DATE OF TERMINATION.  THE BENEFITS UNDER THIS SUBSECTION (G) SHALL BE PROVIDED
IN A MANNER CONSISTENT WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE.


 


4.2                                 BY COMPANY.  THE COMPANY SHALL HAVE THE
RIGHT TO TERMINATE EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT AT ANY TIME
DURING THE TERM BY NOTICE OF TERMINATION (AS DESCRIBED IN SECTION 6).  IF THE
COMPANY TERMINATES EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT (I) FOR CAUSE, AS
DEFINED IN SECTION 5.2, (II) IF EXECUTIVE BECOMES DISABLED, OR (III) UPON
EXECUTIVE’S DEATH, THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT SHALL CEASE AS
OF THE DATE OF TERMINATION; PROVIDED, HOWEVER, THAT EXECUTIVE WILL BE ENTITLED
TO WHATEVER BENEFITS ARE PAYABLE PURSUANT TO THE TERMS OF ANY HEALTH, LIFE
INSURANCE, DISABILITY, WELFARE, RETIREMENT OR OTHER PLAN OR PROGRAM MAINTAINED
BY THE COMPANY.  IF THE COMPANY TERMINATES EXECUTIVE DURING THE TERM OF THIS
AGREEMENT OTHER THAN PURSUANT TO CLAUSES (I) 

 

5

--------------------------------------------------------------------------------


 


THROUGH (III) OF THIS SECTION 4.2, EXECUTIVE SHALL BE ENTITLED TO RECEIVE THE
COMPENSATION AND BENEFITS PROVIDED IN SUBSECTIONS (A) THROUGH (G) OF SECTION 4.1
ABOVE FOR THE SEVERANCE PERIOD (AS DEFINED IN SECTION 4.1), AND SUBJECT TO THE
PROVISIONS (INCLUDING THE NON-MITIGATION PROVISION) AND LIMITATIONS THEREIN.


 


4.3                                 LIMITATION ON BENEFITS UPON TERMINATION.


 


(A)                                  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, ANY BENEFITS PAYABLE OR TO BE PROVIDED TO EXECUTIVE BY THE
COMPANY OR ITS AFFILIATES, WHETHER PURSUANT TO THIS AGREEMENT OR OTHERWISE,
WHICH ARE TREATED AS SEVERANCE PAYMENTS SHALL BE MODIFIED OR REDUCED IN THE
MANNER PROVIDED IN (B) BELOW TO THE EXTENT NECESSARY SO THAT THE BENEFITS
PAYABLE OR TO BE PROVIDED TO EXECUTIVE UNDER THIS AGREEMENT THAT ARE TREATED AS
SEVERANCE PAYMENTS, AS WELL AS ANY PAYMENTS OR BENEFITS PROVIDED OUTSIDE OF THIS
AGREEMENT THAT ARE SO TREATED, SHALL NOT CAUSE THE COMPANY TO HAVE PAID AN
EXCESS SEVERANCE PAYMENT.  IN COMPUTING SUCH AMOUNT, THE PARTIES SHALL TAKE INTO
ACCOUNT ALL PROVISIONS OF CODE SECTION 280G, AND THE REGULATIONS THEREUNDER,
INCLUDING MAKING APPROPRIATE ADJUSTMENTS TO SUCH CALCULATION FOR AMOUNTS
ESTABLISHED TO BE REASONABLE COMPENSATION.


 


(B)                                 IN THE EVENT THAT THE AMOUNT OF ANY
SEVERANCE PAYMENTS WHICH WOULD BE PAYABLE TO OR FOR THE BENEFIT OF EXECUTIVE
UNDER THIS AGREEMENT MUST BE MODIFIED OR REDUCED TO COMPLY WITH THIS
SECTION 4.3, EXECUTIVE SHALL DIRECT WHICH SEVERANCE PAYMENTS ARE TO BE MODIFIED
OR REDUCED; PROVIDED, HOWEVER, THAT NO INCREASE IN THE AMOUNT OF ANY PAYMENT OR
CHANGE IN THE TIMING OF THE PAYMENT SHALL BE MADE WITHOUT THE CONSENT OF THE
COMPANY.


 


(C)                                  THIS SECTION 4.3 SHALL BE INTERPRETED SO AS
TO AVOID THE IMPOSITION OF EXCISE TAXES ON EXECUTIVE UNDER SECTION 4999 OF THE
CODE OR THE DISALLOWANCE OF A DEDUCTION TO THE COMPANY PURSUANT TO
SECTION 280G(A) OF THE CODE WITH RESPECT TO AMOUNTS PAYABLE UNDER THIS AGREEMENT
OR OTHERWISE.  NOTWITHSTANDING THE FOREGOING, IN NO EVENT WILL ANY OF THE
PROVISIONS OF THIS SECTION 4.3 CREATE, WITHOUT THE CONSENT OF EXECUTIVE, AN
OBLIGATION ON THE PART OF EXECUTIVE TO REFUND ANY AMOUNT TO THE COMPANY
FOLLOWING PAYMENT OF SUCH AMOUNT.


 


(D)                                 IN ADDITION TO THE LIMITS OTHERWISE PROVIDED
IN THIS SECTION 4.3, TO THE EXTENT PERMITTED BY LAW, EXECUTIVE MAY IN HIS SOLE
DISCRETION ELECT TO REDUCE ANY PAYMENTS HE MAY BE ELIGIBLE TO RECEIVE UNDER THIS
AGREEMENT TO PREVENT THE IMPOSITION OF EXCISE TAXES ON EXECUTIVE UNDER
SECTION 4999 OF THE CODE.


 


(E)                                  FOR PURPOSES OF THIS SECTION 4.3, THE
FOLLOWING DEFINITIONS SHALL APPLY:


 

(I)                               “EXCESS SEVERANCE PAYMENT” - THE TERM “EXCESS
SEVERANCE PAYMENT” SHALL HAVE THE SAME MEANING AS THE TERM “EXCESS PARACHUTE
PAYMENT” DEFINED IN SECTION 280G(B)(1) OF THE CODE.

 

(II)                            “SEVERANCE PAYMENT” - THE TERM “SEVERANCE
PAYMENT” SHALL HAVE THE SAME MEANING AS THE TERM “PARACHUTE PAYMENT” DEFINED IN
SECTION 280G(B)(2) OF THE CODE.

 

(III)                         “REASONABLE COMPENSATION” - THE TERM “REASONABLE
COMPENSATION” SHALL HAVE THE SAME MEANING AS PROVIDED IN SECTION 280G(B)(4) OF
THE CODE.  THE PARTIES ACKNOWLEDGE AND AGREE THAT, IN THE ABSENCE OF A CHANGE IN
EXISTING LEGAL AUTHORITIES OR THE ISSUANCE OF CONTRARY AUTHORITIES, AMOUNTS
RECEIVED BY EXECUTIVE AS DAMAGES UNDER OR AS A RESULT OF A BREACH OF THIS
AGREEMENT SHALL BE CONSIDERED REASONABLE COMPENSATION.

 


4.4                                 SECTION 409A COMPLIANCE. TO THE EXTENT
APPLICABLE, THIS AGREEMENT SHALL AT ALL TIMES BE OPERATED IN ACCORDANCE WITH THE
REQUIREMENTS OF SECTION 409A OF THE CODE, INCLUDING ANY APPLICABLE EXCEPTIONS. 
THE COMPANY SHALL HAVE AUTHORITY TO TAKE ACTION, OR REFRAIN FROM TAKING ANY
ACTION, WITH RESPECT TO THE PAYMENTS AND BENEFITS UNDER THIS AGREEMENT THAT IS
REASONABLY NECESSARY TO COMPLY WITH SECTION 409A.  THE COMPANY SHALL HAVE THE
AUTHORITY TO DELAY THE COMMENCEMENT OF ALL OR A PART OF THE PAYMENTS TO
EXECUTIVE UNDER THIS SECTION 4 IF EXECUTIVE IS A “KEY EMPLOYEE” OF THE COMPANY
(AS

 

6

--------------------------------------------------------------------------------


 


DETERMINED BY THE COMPANY IN ACCORDANCE WITH PROCEDURES ESTABLISHED BY THE
COMPANY THAT ARE CONSISTENT WITH SECTION 409A) TO A DATE WHICH IS SIX MONTHS
AFTER THE DATE OF EXECUTIVE’S TERMINATION OF EMPLOYMENT (AND ON SUCH DATE THE
PAYMENTS THAT WOULD OTHERWISE HAVE BEEN MADE DURING SUCH SIX-MONTH PERIOD SHALL
BE MADE) TO THE EXTENT (BUT ONLY TO THE EXTENT) SUCH DELAY IS REQUIRED UNDER THE
PROVISIONS OF SECTION 409A TO AVOID IMPOSITION OF ADDITIONAL INCOME AND OTHER
TAXES, PROVIDED THAT THE COMPANY AND EXECUTIVE AGREE TO TAKE INTO ACCOUNT ANY
TRANSITIONAL RULES AND EXEMPTION RULES AVAILABLE UNDER SECTION 409A.


 


4.5                                 RELEASE OF CLAIMS.  TO BE ENTITLED TO ANY OF
THE COMPENSATION AND BENEFITS DESCRIBED ABOVE IN THIS SECTION 4, EXECUTIVE SHALL
SIGN A RELEASE OF CLAIMS IN THE FORM REQUIRED BY THE COMPANY.  NO PAYMENTS SHALL
BE MADE UNDER THIS SECTION 4 UNTIL SUCH RELEASE HAS BEEN PROPERLY EXECUTED AND
DELIVERED TO THE COMPANY AND UNTIL THE EXPIRATION OF THE REVOCATION PERIOD, IF
ANY, PROVIDED UNDER THE RELEASE.  IF THE RELEASE IS NOT PROPERLY EXECUTED BY
EXECUTIVE AND DELIVERED TO THE COMPANY WITHIN THE REASONABLE TIME PERIODS
SPECIFIED IN THE RELEASE, THE COMPANY’S OBLIGATIONS UNDER THIS SECTION 4 WILL
TERMINATE.


 


5.                                       DEFINITIONS.  FOR PURPOSES OF THIS
AGREEMENT THE FOLLOWING TERMS SHALL HAVE THE MEANINGS SPECIFIED BELOW:


 


5.1                                 “BOARD” OR “BOARD OF DIRECTORS”.  THE BOARD
OF DIRECTORS OF THE COMPANY.


 


5.2                                 “CAUSE” .  THE INVOLUNTARY TERMINATION OF
EXECUTIVE BY THE COMPANY FOR THE FOLLOWING REASONS SHALL CONSTITUTE A
TERMINATION FOR CAUSE:


 


(A)                                  IF THE TERMINATION SHALL HAVE BEEN THE
RESULT OF AN ACT OR ACTS BY EXECUTIVE WHICH HAVE BEEN FOUND IN AN APPLICABLE
COURT OF LAW TO CONSTITUTE A FELONY (OTHER THAN TRAFFIC-RELATED OFFENSES);


 


(B)                                 IF THE TERMINATION SHALL HAVE BEEN THE
RESULT OF A WILLFUL ACT OR ACTS BY EXECUTIVE WHICH ARE IN THE GOOD FAITH
JUDGMENT OF THE CHIEF EXECUTIVE OFFICER TO BE IN MATERIAL VIOLATION OF LAW OR OF
POLICIES OF THE COMPANY AND WHICH RESULT IN DEMONSTRABLY MATERIAL INJURY TO THE
COMPANY;


 


(C)                                  IF THE TERMINATION SHALL HAVE BEEN THE
RESULT OF AN ACT OR ACTS OF PROVEN DISHONESTY BY EXECUTIVE RESULTING OR INTENDED
TO RESULT DIRECTLY OR INDIRECTLY IN SIGNIFICANT GAIN OR PERSONAL ENRICHMENT TO
THE EXECUTIVE AT THE EXPENSE OF THE COMPANY; OR


 


(D)                                 UPON THE WILLFUL AND CONTINUED FAILURE BY
THE EXECUTIVE SUBSTANTIALLY TO PERFORM HIS DUTIES WITH THE COMPANY (OTHER THAN
ANY SUCH FAILURE RESULTING FROM INCAPACITY DUE TO MENTAL OR PHYSICAL ILLNESS NOT
CONSTITUTING A DISABILITY, AS DEFINED HEREIN), AFTER A DEMAND IN WRITING FOR
SUBSTANTIAL PERFORMANCE IS DELIVERED BY THE CHIEF EXECUTIVE OFFICER, WHICH
DEMAND SPECIFICALLY IDENTIFIES THE MANNER IN WHICH THE CHIEF EXECUTIVE OFFICER
BELIEVES THAT EXECUTIVE HAS NOT SUBSTANTIALLY PERFORMED HIS DUTIES.


 


(E)                                  WITH RESPECT TO CLAUSES (B), (C) OR
(D) ABOVE OF THIS SECTION, EXECUTIVE SHALL NOT BE DEEMED TO HAVE BEEN
INVOLUNTARILY TERMINATED FOR CAUSE UNLESS AND UNTIL THERE SHALL HAVE BEEN
DELIVERED TO HIM A NOTICE BY THE CHIEF EXECUTIVE OFFICER (OR HIS DESIGNEE)
SETTING FORTH (I) THE CONDUCT DEEMED TO QUALIFY AS CAUSE, (II) REASONABLE ACTION
THAT WOULD REMEDY SUCH OBJECTIONABLE CONDUCT, AND (III) A REASONABLE TIME (NOT
LESS THAN THIRTY DAYS) WITHIN WHICH EXECUTIVE MAY TAKE SUCH REMEDIAL ACTION, AND
EXECUTIVE SHALL NOT HAVE TAKEN SUCH SPECIFIED REMEDIAL ACTION WITHIN SUCH
SPECIFIED REASONABLE TIME.  FOR PURPOSES OF THIS AGREEMENT, NO ACT OR FAILURE TO
ACT BY EXECUTIVE SHALL BE DEEMED TO BE “WILLFUL” UNLESS DONE OR OMITTED TO BE
DONE BY EXECUTIVE NOT IN GOOD FAITH AND WITHOUT REASONABLE BELIEF THAT
EXECUTIVE’S ACTION OR OMISSION WAS IN THE BEST INTERESTS OF THE COMPANY.

 

7

--------------------------------------------------------------------------------



 


5.3                                 “CHANGE IN CONTROL”.  EITHER


 


(A)                                  THE ACQUISITION, DIRECTLY OR INDIRECTLY, BY
ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED), OF SECURITIES OF THE COMPANY REPRESENTING AN
AGGREGATE OF MORE THAN FIFTY PERCENT (50%) OF THE COMBINED VOTING POWER OF THE
COMPANY’S THEN OUTSTANDING SECURITIES (EXCLUDING THE ACQUISITION BY PERSONS WHO
OWN SUCH AMOUNT OF SECURITIES ON THE DATE HEREOF, OR ACQUISITIONS BY PERSONS WHO
ACQUIRE SUCH AMOUNT THROUGH INHERITANCE), OR


 


(B)                                 DURING ANY PERIOD OF TWO CONSECUTIVE YEARS,
INDIVIDUALS WHO AT THE BEGINNING OF SUCH PERIOD CONSTITUTE THE BOARD, CEASE FOR
ANY REASON TO CONSTITUTE AT LEAST A MAJORITY THEREOF, UNLESS THE ELECTION OF
EACH NEW DIRECTOR WAS APPROVED IN ADVANCE BY A VOTE OF AT LEAST A MAJORITY OF
THE DIRECTORS THEN STILL IN OFFICE WHO WERE DIRECTORS AT THE BEGINNING OF THE
PERIOD; OR


 


(C)                                  CONSUMMATION OF (I) A MERGER, CONSOLIDATION
OR OTHER BUSINESS COMBINATION OF THE COMPANY WITH ANY OTHER “PERSON” (AS SUCH
TERM IS USED IN SECTIONS 13(D) AND 14(D) OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED) OR AFFILIATE THEREOF, OTHER THAN A MERGER, CONSOLIDATION OR BUSINESS
COMBINATION WHICH WOULD RESULT IN THE OUTSTANDING COMMON STOCK OF THE COMPANY
IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY REMAINING
OUTSTANDING OR BY BEING CONVERTED INTO COMMON STOCK OF THE SURVIVING ENTITY OR A
PARENT OR AFFILIATE THEREOF) MORE THAN FIFTY PERCENT (50%) OF THE OUTSTANDING
COMMON STOCK OF THE COMPANY, OR SUCH SURVIVING ENTITY OR PARENT OR AFFILIATE
THEREOF, OUTSTANDING IMMEDIATELY AFTER SUCH MERGER, CONSOLIDATION OR BUSINESS
COMBINATION, OR (II) A PLAN OF COMPLETE LIQUIDATION OF COMPANY OR AN AGREEMENT
FOR THE SALE OR DISPOSITION BY COMPANY OF ALL OR SUBSTANTIALLY ALL OF COMPANY’S
ASSETS;


 


(D)                                 A SALE OF MORE THAN 50% OF THE ASSETS OF THE
COMPANY.


 


5.4                                 “CODE”.  THE INTERNAL REVENUE CODE OF 1986,
AS IT MAY BE AMENDED FROM TIME TO TIME.


 


5.5                                 “CONFIDENTIAL INFORMATION”.  ALL TECHNICAL,
BUSINESS, AND OTHER INFORMATION RELATING TO THE BUSINESS OF THE COMPANY OR ITS
SUBSIDIARIES OR AFFILIATES, INCLUDING, WITHOUT LIMITATION, TECHNICAL OR
NONTECHNICAL DATA, FORMULAE, COMPILATIONS, PROGRAMS, DEVICES, METHODS,
TECHNIQUES, PROCESSES, FINANCIAL DATA, FINANCIAL PLANS, PRODUCT PLANS, AND LISTS
OF ACTUAL OR POTENTIAL CUSTOMERS OR SUPPLIERS THAT (I) DERIVES ECONOMIC VALUE,
ACTUAL OR POTENTIAL, FROM NOT BEING GENERALLY KNOWN TO, AND NOT BEING READILY
ASCERTAINABLE BY PROPER MEANS BY, OTHER PERSONS, AND (II) IS THE SUBJECT OF
EFFORTS THAT ARE REASONABLE UNDER THE CIRCUMSTANCES TO MAINTAIN ITS SECRECY OR
CONFIDENTIALITY.  SUCH INFORMATION AND COMPILATIONS OF INFORMATION SHALL BE
CONTRACTUALLY SUBJECT TO PROTECTION UNDER THIS AGREEMENT WHETHER OR NOT SUCH
INFORMATION CONSTITUTES A TRADE SECRET AND IS SEPARATELY PROTECTABLE AT LAW OR
IN EQUITY AS A TRADE SECRET.  CONFIDENTIAL INFORMATION DOES NOT INCLUDE
CONFIDENTIAL BUSINESS INFORMATION WHICH DOES NOT CONSTITUTE A TRADE SECRET UNDER
APPLICABLE LAW TWO YEARS AFTER ANY EXPIRATION OR TERMINATION OF THIS AGREEMENT.


 


5.6                                 “DISABILITY” OR “DISABLED”.  EXECUTIVE’S
INABILITY AS A RESULT OF PHYSICAL OR MENTAL INCAPACITY SUBSTANTIALLY TO PERFORM
HIS DUTIES FOR THE COMPANY ON A FULL-TIME BASIS FOR A CONTINUOUS PERIOD OF SIX
(6) MONTHS.


 


5.7                                 “GOOD REASON”.  A “GOOD REASON” FOR
TERMINATION BY EXECUTIVE OF EXECUTIVE’S EMPLOYMENT SHALL MEAN THE OCCURRENCE
DURING THE TERM (WITHOUT THE EXECUTIVE’S EXPRESS WRITTEN CONSENT) OF ANY ONE OF
THE ACTS OR FAILURES TO ACT BY THE COMPANY SET FORTH IN (A) THROUGH (D) BELOW,
AND SATISFACTION OF THE FOLLOWING CONDITIONS:  (I) EXECUTIVE PROVIDES NOTICE TO
THE COMPANY OF SUCH GOOD REASON CONDITION WITHIN 90 DAYS OF ITS INITIAL
EXISTENCE, (II) THE COMPANY IS GIVEN 30 DAYS TO REMEDY THE GOOD REASON CONDITION
AND FAILS TO DO SO, AND (III) EXECUTIVE TERMINATES EMPLOYMENT WITHIN ONE YEAR OF
THE INITIAL EXISTENCE OF THE GOOD REASON CONDITION.  FOR PURPOSES OF THIS
AGREEMENT, THE GOOD REASON CONDITIONS ARE AS FOLLOWS:

 

8

--------------------------------------------------------------------------------


 


(A)                                  A MATERIAL ADVERSE CHANGE IN THE NATURE OR
STATUS OF EXECUTIVE’S JOB RESPONSIBILITIES FROM THOSE SET FORTH IN
SECTION 1(A) ABOVE;


 


(B)                                 THE RELOCATION OF THE COMPANY’S PRINCIPAL
EXECUTIVE OFFICES TO A LOCATION MORE THAN FIFTY (50) MILES FROM PORTLAND, OREGON
OR THE COMPANY’S REQUIRING EXECUTIVE TO BE BASED ANYWHERE OTHER THAN THE
COMPANY’S PRINCIPAL EXECUTIVE OFFICES, EXCEPT FOR REASONABLY REQUIRED TRAVEL ON
THE COMPANY’S BUSINESS;


 


(C)                                  A MATERIAL REDUCTION BY THE COMPANY IN
EXECUTIVE’S BASE SALARY AS IN EFFECT ON THE DATE HEREOF OR AS THE SAME MY BE
INCREASED FROM TIME TO TIME, EXCEPT IN CONNECTION WITH AN ACROSS-THE-BOARD PAY
REDUCTION FOR EXECUTIVES OF SIMILAR STATUS;


 


(D)                                 A MATERIAL REDUCTION BY THE COMPANY IN THE
COMPENSATION AND BENEFITS PROVIDED IN THE AGGREGATE TO EXECUTIVE ON THE DATE
HEREOF UNDER THE COMPANY’S 401(K), DEFERRED COMPENSATION, INCENTIVE
COMPENSATION, LIFE INSURANCE, HEALTH CARE, AD&D, OR DISABILITY PLANS, EXCEPT IN
CONNECTION WITH AN ACROSS-THE-BOARD REDUCTION THAT IMPACTS EXECUTIVES AT
EXECUTIVE’S LEVEL GENERALLY;


 


(E)                                  THE FAILURE BY THE COMPANY TO OBTAIN A
SUCCESSOR’S CONSENT TO BE BOUND BY THE AGREEMENT AS PROVIDED IN SECTION 8.1; OR


 


(F)                                    BECAUSE A MATERIAL INDUCEMENT TO
EXECUTIVE’S ACCEPTANCE OF EMPLOYMENT WITH THE COMPANY IS THE FACT THAT HE WILL
REPORT DIRECTLY TO, AND WORK FOR, JOSHUA L. COLLINS (“COLLINS”) FOR A PERIOD OF
24 MONTHS FROM THE EFFECTIVE DATE, THE TERMINATION BY THE COMPANY OF COLLINS AS
CHIEF EXECUTIVE OFFICER (OR CHIEF EXECUTIVE OFFICER-DESIGNATE) OF THE COMPANY
FOR ANY REASON OTHER THAN CAUSE OR THE TERMINATION BY COLLINS FOR GOOD REASON
(AS SUCH TERMS ARE DEFINED IN THE EMPLOYMENT AGREEMENT DATED SEPTEMBER 29, 2009
BETWEEN COLLINS AND THE COMPANY).


 

Executive’s right to terminate Executive’s employment for Good Reason shall not
be affected by the Executive’s incapacity due to physical or mental illness. 
Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder.

 


5.8                                 “PERSON” .  ANY INDIVIDUAL, CORPORATION,
BANK, PARTNERSHIP, JOINT VENTURE, ASSOCIATION, JOINT-STOCK COMPANY, TRUST,
UNINCORPORATED ORGANIZATION OR OTHER ENTITY.


 


5.9                                 “PRESENT VALUE”.  THE TERM “PRESENT VALUE”
ON ANY PARTICULAR DATE SHALL HAVE THE SAME MEANING AS PROVIDED IN
SECTION 280G(D)(4) OF THE CODE.


 


6.                                       TERMINATION PROCEDURES.


 


6.1                                 NOTICE OF TERMINATION.  DURING THE TERM OF
THIS AGREEMENT, ANY PURPORTED TERMINATION OF EXECUTIVE’S EMPLOYMENT (OTHER THAN
BY REASON OF DEATH) SHALL BE COMMUNICATED BY WRITTEN NOTICE OF TERMINATION FROM
ONE PARTY HERETO TO THE OTHER PARTY HERETO IN ACCORDANCE WITH SECTION 10.  FOR
PURPOSES OF THIS AGREEMENT, A “NOTICE OF TERMINATION” SHALL MEAN A NOTICE WHICH,
IF APPLICABLE, SHALL INDICATE THE SPECIFIC TERMINATION PROVISION IN THIS
AGREEMENT RELIED UPON AND SHALL SET FORTH IN REASONABLE DETAIL THE FACTS AND
CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR TERMINATION OF EXECUTIVE’S
EMPLOYMENT UNDER THE PROVISION SO INDICATED.  FURTHER, A NOTICE OF TERMINATION
FOR CAUSE IS REQUIRED TO INCLUDE THE INFORMATION SET FORTH IN SECTION 6.2.


 


6.2                                 DATE OF TERMINATION.  “DATE OF TERMINATION,”
WITH RESPECT TO ANY PURPORTED TERMINATION OF EXECUTIVE’S EMPLOYMENT DURING THE
TERM OF THIS AGREEMENT, SHALL MEAN (I) IF EXECUTIVE’S EMPLOYMENT IS TERMINATED
BY HIS DEATH, THE DATE OF HIS DEATH, (II) IF EXECUTIVE’S EMPLOYMENT IS
TERMINATED FOR DISABILITY, THIRTY (30) DAYS AFTER NOTICE OF TERMINATION IS GIVEN
(PROVIDED THAT EXECUTIVE SHALL NOT HAVE RETURNED TO THE FULL-TIME PERFORMANCE OF
EXECUTIVE’S DUTIES DURING SUCH THIRTY (30) DAY PERIOD), AND (III) IF

 

9

--------------------------------------------------------------------------------


 


EXECUTIVE’S EMPLOYMENT IS TERMINATED FOR ANY OTHER REASON, THE DATE SPECIFIED IN
THE NOTICE OF TERMINATION (WHICH, IN THE CASE OF A TERMINATION BY THE COMPANY,
SHALL NOT BE LESS THAN THIRTY (30) DAYS (EXCEPT IN THE CASE OF A TERMINATION FOR
CAUSE) AND, IN THE CASE OF A TERMINATION BY THE EXECUTIVE, SHALL NOT BE LESS
THAN THIRTY (30) DAYS NOR MORE THAN SIXTY (60) DAYS, RESPECTIVELY, FROM THE DATE
SUCH NOTICE OF TERMINATION IS GIVEN); PROVIDED, HOWEVER, THAT THE “DATE OF
TERMINATION” FOR PURPOSES OF THIS AGREEMENT SHALL NOT BE THE LAST DAY OF THE
COMPANY’S FISCAL YEAR AND, IN THE EVENT THE LAST DAY OF THE FISCAL YEAR IS
DESIGNATED AS THE “DATE OF TERMINATION”, THE “DATE OF TERMINATION” FOR PURPOSES
HEREOF SHALL AUTOMATICALLY BE THE FIRST DAY OF THE NEXT FOLLOWING FISCAL YEAR.


 


7.                                       CONTRACT NON-ASSIGNABLE.  THE PARTIES
ACKNOWLEDGE THAT THIS AGREEMENT HAS BEEN ENTERED INTO DUE TO, AMONG OTHER
THINGS, THE SPECIAL SKILLS OF EXECUTIVE, AND AGREE THAT THIS AGREEMENT MAY NOT
BE ASSIGNED OR TRANSFERRED BY EXECUTIVE, IN WHOLE OR IN PART, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMPANY.


 


8.                                       SUCCESSORS; BINDING AGREEMENT.


 


8.1                                 IN ADDITION TO ANY OBLIGATIONS IMPOSED BY
LAW UPON ANY SUCCESSOR TO, OR TRANSFEROR OF, THE COMPANY, THE COMPANY WILL
REQUIRE ANY SUCCESSOR TO, OR TRANSFEROR OF, ALL OR SUBSTANTIALLY ALL OF THE
BUSINESS AND/OR ASSETS OF THE COMPANY OR STOCK OF THE COMPANY (WHETHER DIRECT OR
INDIRECT, BY PURCHASE, MERGER, REORGANIZATION, LIQUIDATION, CONSOLIDATION OR
OTHERWISE) TO EXPRESSLY ASSUME AND AGREE TO PERFORM THIS AGREEMENT, IN THE SAME
MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IT
IF NO SUCH SUCCESSION HAD TAKEN PLACE.  FAILURE OF THE COMPANY TO OBTAIN SUCH
ASSUMPTION AND AGREEMENT PRIOR TO THE EFFECTIVENESS OF ANY SUCH SUCCESSION SHALL
BE A BREACH OF THIS AGREEMENT AND SHALL CONSTITUTE THE BASIS FOR EXECUTIVE TO
TERMINATE HIS EMPLOYMENT FOR GOOD REASON DURING THE 90-DAY PERIOD AFTER
SUCCESSION AND TO RECEIVE THE COMPENSATION AND BENEFITS PROVIDED IN SECTION 4.1
ABOVE.


 


8.2                                 THIS AGREEMENT SHALL INURE TO THE BENEFIT OF
AND BE ENFORCEABLE BY EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS,
ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES AND BY
THE COMPANY’S SUCCESSORS AND ASSIGNS.  IF EXECUTIVE SHALL DIE WHILE ANY AMOUNT
WOULD STILL BE PAYABLE TO EXECUTIVE HEREUNDER (OTHER THAN AMOUNTS WHICH, BY
THEIR TERMS, TERMINATE UPON THE DEATH OF EXECUTIVE) IF EXECUTIVE HAD CONTINUED
TO LIVE, ALL SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED HEREIN, SHALL BE PAID IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO THE EXECUTORS, PERSONAL
REPRESENTATIVES OR ADMINISTRATORS OF EXECUTIVE’S ESTATE.


 


9.                                       OTHER AGENTS.  NOTHING IN THIS
AGREEMENT IS TO BE INTERPRETED AS LIMITING THE COMPANY FROM EMPLOYING OTHER
PERSONNEL ON SUCH TERMS AND CONDITIONS AS MAY BE SATISFACTORY TO THE COMPANY.


 


10.                                 NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND
OTHER COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF DELIVERED OR SEVEN DAYS AFTER MAILING
IF MAILED, FIRST CLASS, CERTIFIED MAIL, POSTAGE PREPAID:

 

To the Company

 

Blount International, Inc.
4909 SE International Way
Portland, OR 97222

 

ATTN: General Counsel

 

 

 

To the Executive:

 

David A. Willmott

 

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

 

10

--------------------------------------------------------------------------------


 


11.                                 PROVISIONS SEVERABLE.  IF ANY PROVISION OR
COVENANT, OR ANY PART THEREOF, OF THIS AGREEMENT SHOULD BE HELD BY ANY COURT TO
BE INVALID, ILLEGAL OR UNENFORCEABLE, EITHER IN WHOLE OR IN PART, SUCH
INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT THE VALIDITY,
LEGALITY OR ENFORCEABILITY OF THE REMAINING PROVISIONS OR COVENANTS, OR ANY PART
THEREOF, OF THIS AGREEMENT, ALL OF WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


 


12.                                 WAIVER.  FAILURE OF EITHER PARTY TO INSIST,
IN ONE OR MORE INSTANCES, ON PERFORMANCE BY THE OTHER IN STRICT ACCORDANCE WITH
THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL NOT BE DEEMED A WAIVER OR
RELINQUISHMENT OF ANY RIGHT GRANTED IN THIS AGREEMENT OR THE FUTURE PERFORMANCE
OF ANY SUCH TERM OR CONDITION OR OF ANY OTHER TERM OR CONDITION OF THIS
AGREEMENT, UNLESS SUCH WAIVER IS CONTAINED IN A WRITING SIGNED BY THE PARTY
MAKING THE WAIVER.


 


13.                                 INDEMNIFICATION.  DURING THE TERM OF THIS
AGREEMENT AND AFTER EXECUTIVE’S TERMINATION, THE COMPANY SHALL INDEMNIFY
EXECUTIVE AND HOLD EXECUTIVE HARMLESS FROM AND AGAINST ANY CLAIM, LOSS OR CAUSE
OF ACTION ARISING FROM OR OUT OF EXECUTIVE’S PERFORMANCE AS AN OFFICER, DIRECTOR
OR EMPLOYEE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR OTHER AFFILIATES OR IN
ANY OTHER CAPACITY, INCLUDING ANY FIDUCIARY CAPACITY, IN WHICH EXECUTIVE SERVES
AT THE COMPANY’S REQUEST, IN EACH CASE TO THE MAXIMUM EXTENT PERMITTED BY LAW
AND UNDER THE COMPANY’S ARTICLES OF INCORPORATION AND BY-LAWS (THE “GOVERNING
DOCUMENTS”), PROVIDED THAT IN NO EVENT SHALL THE PROTECTION AFFORDED TO
EXECUTIVE HEREUNDER BE LESS THAN THAT AFFORDED UNDER THE GOVERNING DOCUMENTS AS
IN EFFECT ON THE DATE OF THIS AGREEMENT EXCEPT FROM CHANGES MANDATED BY LAW. 
DURING THE TERM AND AFTER EXECUTIVE’S TERMINATION, EXECUTIVE SHALL BE COVERED BY
ANY POLICY OF DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE MAINTAINED BY THE
COMPANY FOR THE BENEFIT OF ITS OFFICERS AND DIRECTORS.


 


14.                                 AMENDMENTS AND MODIFICATIONS.  THIS
AGREEMENT MAY BE AMENDED OR MODIFIED ONLY BY A WRITING SIGNED BY BOTH PARTIES
HERETO.


 


15.                                 GOVERNING LAW.  THE VALIDITY AND EFFECT OF
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE.


 


16.                                 ARBITRATION OF DISPUTES; EXPENSES.  ALL
CLAIMS BY EXECUTIVE FOR COMPENSATION AND BENEFITS UNDER THIS AGREEMENT SHALL BE
DIRECTED TO AND DETERMINED BY THE BOARD AND SHALL BE IN WRITING.  ANY DENIAL BY
THE BOARD OF A CLAIM FOR BENEFITS UNDER THIS AGREEMENT SHALL BE DELIVERED TO
EXECUTIVE IN WRITING AND SHALL SET FORTH THE SPECIFIC REASONS FOR THE DENIAL AND
THE SPECIFIC PROVISIONS OF THIS AGREEMENT RELIED UPON.  THE BOARD SHALL AFFORD A
REASONABLE OPPORTUNITY TO EXECUTIVE FOR A REVIEW OF A DECISION DENYING A CLAIM
AND SHALL FURTHER ALLOW EXECUTIVE TO APPEAL TO THE BOARD A DECISION OF THE BOARD
WITHIN SIXTY (60) DAYS AFTER NOTIFICATION BY THE BOARD THAT EXECUTIVE’S CLAIM
HAS BEEN DENIED.  UNLESS PROHIBITED BY APPLICABLE LAW, ANY FURTHER DISPUTE OR
CONTROVERSY ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT SHALL BE SETTLED
EXCLUSIVELY BY ARBITRATION IN PORTLAND, OREGON, IN ACCORDANCE WITH THE
EMPLOYMENT ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION THEN IN
EFFECT.  TO THE EXTENT ADMINISTRATIVELY PRACTICABLE, THE COMPANY AND THE
EXECUTIVE AGREE TO SELECT AN ARBITRATOR WHO IS AN ATTORNEY WITH EXPERIENCE IN
EMPLOYMENT LAW DISPUTES.  JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S AWARD IN
ANY COURT HAVING JURISDICTION.  IN THE EVENT THE EXECUTIVE INCURS LEGAL FEES AND
OTHER EXPENSES IN SEEKING TO OBTAIN OR TO ENFORCE ANY RIGHTS OR BENEFITS
PROVIDED BY THIS AGREEMENT AND IS SUCCESSFUL, IN WHOLE OR IN PART, IN OBTAINING
OR ENFORCING ANY MATERIAL RIGHTS OR BENEFITS THROUGH SETTLEMENT, ARBITRATION OR
OTHERWISE, THE COMPANY SHALL PAY EXECUTIVE’S REASONABLE LEGAL FEES AND EXPENSES
INCURRED IN ENFORCING THIS AGREEMENT AND THE FEES OF THE ARBITRATOR.  IF
APPLICABLE, THE EXECUTIVE’S REASONABLE LEGAL FEES AND EXPENSES SHALL BE PAID
WITHIN THIRTY (30) DAYS OF EXECUTIVE’S SUBMISSION OF THE INVOICES FOR SUCH
AMOUNTS.  EXCEPT TO THE EXTENT PROVIDED IN THE PRECEDING SENTENCE, EACH PARTY
SHALL PAY ITS OWN LEGAL FEES AND OTHER EXPENSES ASSOCIATED WITH ANY DISPUTE.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written.

 

 

EXECUTIVE:

 

 

 

s/ David A. Willmott

 

DAVID A. WILLMOTT

 

 

 

 

 

COMPANY:

 

 

 

BLOUNT INTERNATIONAL, INC.

 

 

 

By:

s/ Richard H. Irving, III

 

 

Senior Vice President

 

12

--------------------------------------------------------------------------------